DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 2/4/2021, claims 1 - 13 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1, 2, and 8 – 13 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 8 – 9 of Remarks dated 2/4/2021, wherein Applicant alleges the amendments to claim 13 overcome the rejections of claim 13 as being directed to non-patentable subject matter, have been fully considered and found persuasive. Claim 13 has been amended to be directed to a “non-transitory computer-readable medium” and the aforementioned rejection is withdrawn.
Applicant’s arguments, found on pages 9 – 13 of Remarks dated 2/4/2021, wherein Applicant alleges the prior art fails to teach claim 1 as amended have been fully considered and found persuasive. Claim 1 has been amended to recite, in part, “wherein the specified message object includes a message object that specifies a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user”, which is not taught by the prior art of record. However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 9 – 13 are rejected under 35 U.S.C. §103 as being unpatentable over Tokuchi (US 2019/0149651 A1) in view of Crowe et al. (US 2019/0245821 A1), hereinafter “Crowe” and Hendrickson et al. (US 2016/0359993 A1), hereinafter “Hendrickson”.
Regarding claim 1, Tokuchi teaches an apparatus of processing a dialog based message object (Tokuchi Paragraph [0057]), comprising: 
a memory and a processor electrically connected (Tokuchi Paragraph [0045]) to the memory;  
5wherein the processor 
creates a dialog in which at least one user participates (server in conjunction with terminal devices provides a conversation (information exchange) by providing a social network service (SNS) (Tokuchi Paragraphs [0057] and [0045])), 
provides the dialog with a message thread including an existing message object spontaneously created by the at least one user (user A instructions their respective terminal to transmit a message to the conversation group, wherein the message is translated to the server and then to targeted other user terminals (Tokuchi Paragraph [0064])), 
server receives transmitted message from a user (e.g., user A) and provides the message to the conversation group of the other users in the group (e.g., user B and C) (Tokuchi Paragraphs [0064 – 0065])), 
detects whether a corresponding specified user (transmitting user A provides the addresses for receiving users B and/or C (Tokuchi Paragraph [0064])) reads the specified message object in the message thread to count the number of unread specified message objects (providing the number of unread messages from user A not read by another user in a conversation group (Tokuchi Paragraph [0115])).
Tokuchi fails to teach of providing the corresponding specified user with the number of unread specified message objects. Tokuchi further fails to teach wherein the message object includes a message object that specific a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user.
However, in analogous art, Crowe teaches providing the corresponding specified user with the number of unread specified message objects (thread label thumbnail may include a dynamic counter which provides the user with the number of unread messages in a corresponding thread (Crowe Paragraph [0091])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Crowe related to providing the user with a dynamic counter and apply them to the teachings of Tokuchi for the purpose of providing the user with message thread information. One would be motivated as such as this provides an indication for unread messages (Crowe Paragraph [0091]) so the user may be alerted for messages they may not have read.
Tokuchi and Crowe fail to teach wherein the message object includes a message object that specific a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user.
However, in analogous art, Hendrickson teaches  wherein the message object includes a message object that specific a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user (messages may be “mentions” which identify a particular user that has a corresponding account, and the mention messages comprise a mention tag of the specific user (Hendrickson Paragraph [0034]) counting over time the number of mentions that have a particular word or phrase (Hendrickson Paragraph [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hendrickson related to counting particular mentions of a user and apply them to the teachings of Tokuchi and Crowe for the purpose of detecting trending topics in a social network. One would be motivated as such as rise or fall of counts of particular messages associated with particular topics might herald social or political trends, might indicate consumer satisfaction or dissatisfaction with a product, or might be no more than cyclical movements in response, for example, to holidays or the change of seasons (Hendrickson Paragraph [0021]).

Regarding claim 9, Tokuchi, Crowe, and Hendrickson teach the apparatus of processing a dialog based message object of claim 1, wherein the processor provides the specified user with the number of unread specified message objects and the 25number of unread unspecified message objects of the at least server receives transmitted message from a user (e.g., user A) and provides the message to the conversation group of the other users in the group (e.g., user B and C) (Tokuchi Paragraphs [0064 – 0065]) different conversation groups comprise different unread message counts (Tokuchi Paragraph [0115]) counting unread messages in a message thread based upon their thread label, wherein the thread label includes a recipient identifier (Crowe Paragraphs [0056 – 0057] and [0078]) thread label thumbnail may include a dynamic counter which provides the user with the number of unread messages in a corresponding thread (Crowe Paragraph [0091]) inherits motivation to combine from respective parent claims.).  

Regarding claim 10, Tokuchi, Crowe, and Hendrickson teach the apparatus of processing a dialog based message object of claim 1, wherein the processor provides the corresponding specified user with the number of unread specified message 5objects and the number of unread unspecified message objects for the message object in the message thread as a badge (counter 2147, 2145, 2146 (Crowe Fig. 2L)) of the dialog (different conversation groups comprise different unread message counts (Tokuchi Paragraph [0115]) counting unread messages in a message thread based upon their thread label, wherein the thread label includes a recipient identifier (Crowe Paragraphs [0056 – 0057] and [0078]) thread label thumbnail may include a dynamic counter which provides the user with the number of unread messages in a corresponding thread (Crowe Paragraph [0091]) inherits motivation to combine from respective parent claims.).  

Tokuchi, Crowe, and Hendrickson teach the apparatus of processing a dialog based message object of claim 1, wherein the processor detects a connection of the specified user, and provides a specified user connection event (scrolling the screen to the unread message) 10to a specified message processor when the number of unread specified message objects is one or more to inform the dialog of the existence of the unread specified message object (scrolling the user’s interface automatically to an unread message when there are plural unread messages transmitted to the user (Tokuchi Paragraph [0098])).  

Regarding claim 12, Tokuchi teaches a method of processing a dialog based message object performed by an apparatus of processing a dialog based message object including a memory and a processor electrically 15connected to the memory, the method comprising: 
creating a dialog in which at least one user participates (server in conjunction with terminal devices provides a conversation (information exchange) by providing a social network service (SNS) (Tokuchi Paragraphs [0057] and [0045])), 
providing the dialog with a message thread including an existing message object spontaneously created by the at least one user (user A instructions their respective terminal to transmit a message to the conversation group, wherein the message is translated to the server and then to targeted other user terminals (Tokuchi Paragraph [0064])), 
receiving an unspecified or specified message object from one of the at least one user and 10additionally inserts the received unspecified or specified message object into the message thread (server receives transmitted message from a user (e.g., user A) and provides the message to the conversation group of the other users in the group (e.g., user B and C) (Tokuchi Paragraphs [0064 – 0065])), 
transmitting user A provides the addresses for receiving users B and/or C (Tokuchi Paragraph [0064])) reads the specified message object in the message thread to count the number of unread specified message objects (providing the number of unread messages from user A not read by another user in a conversation group (Tokuchi Paragraph [0115])).
Tokuchi fails to teach of providing the corresponding specified user with the number of unread specified message objects. Tokuchi further fails to teach wherein the message object includes a message object that specific a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user.
However, in analogous art, Crowe teaches providing the corresponding specified user with the number of unread specified message objects (thread label thumbnail may include a dynamic counter which provides the user with the number of unread messages in a corresponding thread (Crowe Paragraph [0091])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Crowe related to providing the user with a dynamic counter and apply them to the teachings of Tokuchi for the purpose of providing the user with message thread information. One would be motivated as such as this provides an indication for unread messages and a graphical difference (Crowe Paragraph [0091]) so the user may be alerted for messages they may not have read.
Tokuchi and Crowe fail to teach wherein the message object includes a message object that specific a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user.
Hendrickson teaches  wherein the message object includes a message object that specific a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user (messages may be “mentions” which identify a particular user that has a corresponding account, and the mention messages comprise a mention tag of the specific user (Hendrickson Paragraph [0034]) counting over time the number of mentions that have a particular word or phrase (Hendrickson Paragraph [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hendrickson related to counting particular mentions of a user and apply them to the teachings of Tokuchi and Crowe for the purpose of detecting trending topics in a social network. One would be motivated as such as rise or fall of counts of particular messages associated with particular topics might herald social or political trends, might indicate consumer satisfaction or dissatisfaction with a product, or might be no more than cyclical movements in response, for example, to holidays or the change of seasons (Hendrickson Paragraph [0021]).

Regarding claim 13, Tokuchi teaches a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method for processing a dialog based message object (Tokuchi Claim 20), the method comprising: 
creating a dialog in which at least one user participates (server in conjunction with terminal devices provides a conversation (information exchange) by providing a social network service (SNS) (Tokuchi Paragraphs [0057] and [0045])), 
providing the dialog with a message thread including an existing message object spontaneously created by the at least one user (user A instructions their respective terminal to transmit a message to the conversation group, wherein the message is translated to the server and then to targeted other user terminals (Tokuchi Paragraph [0064])), 
receiving an unspecified or specified message object from one of the at least one user and 10additionally inserts the received unspecified or specified message object into the message thread (server receives transmitted message from a user (e.g., user A) and provides the message to the conversation group of the other users in the group (e.g., user B and C) (Tokuchi Paragraphs [0064 – 0065])), 
detecting whether a corresponding specified user (transmitting user A provides the addresses for receiving users B and/or C (Tokuchi Paragraph [0064])) reads the specified message object in the message thread to count the number of unread specified message objects (providing the number of unread messages from user A not read by another user in a conversation group (Tokuchi Paragraph [0115])).
Tokuchi fails to teach of providing the corresponding specified user with the number of unread specified message objects. Tokuchi further fails to teach wherein the message object includes a message object that specific a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user.
However, in analogous art, Crowe teaches providing the corresponding specified user with the number of unread specified message objects (thread label thumbnail may include a dynamic counter which provides the user with the number of unread messages in a corresponding thread (Crowe Paragraph [0091])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Crowe related to providing the user with a dynamic counter and apply them to the teachings of Tokuchi for the purpose of providing the user with message (Crowe Paragraph [0091]) so the user may be alerted for messages they may not have read.
Tokuchi and Crowe fail to teach wherein the message object includes a message object that specific a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user.
However, in analogous art, Hendrickson teaches  wherein the message object includes a message object that specific a specific user, and the specific user corresponds to the corresponding specific user or corresponds to another one of the at least one user (messages may be “mentions” which identify a particular user that has a corresponding account, and the mention messages comprise a mention tag of the specific user (Hendrickson Paragraph [0034]) counting over time the number of mentions that have a particular word or phrase (Hendrickson Paragraph [0021])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hendrickson related to counting particular mentions of a user and apply them to the teachings of Tokuchi and Crowe for the purpose of detecting trending topics in a social network. One would be motivated as such as rise or fall of counts of particular messages associated with particular topics might herald social or political trends, might indicate consumer satisfaction or dissatisfaction with a product, or might be no more than cyclical movements in response, for example, to holidays or the change of seasons (Hendrickson Paragraph [0021]).

Claims 2 – 8 are rejected under 35 U.S.C. §103 as being unpatentable over Tokuchi in view of Crowe and Hendrickson and further in view of Mertvetsov et al. (US 2019/0014070 A1), hereinafter “Mertvetsov”.
Regarding claim 2, where Tokuchi, Crowe, and Hendrickson teach the apparatus of processing a dialog based message object of claim 1, Tokuchi, Crowe, and Hendrickson fail to teach wherein the processor detects whether to correspond to a task object (1) that includes a task creator, a task handler, a task content, and a task state as an independent message object used for task processing within the dialog and (2) updates the task state by the task creator or the task handler.  
However, in analogous art, Mertvetsov teaches wherein the processor detects whether to correspond to a task object (1) that includes a task creator (user that assigns tasks), a task handler (coworker that is assigned a task), a task content (identified request (e.g., “finish that report by next Friday”)), and a task state (tracking tasks completion/incompletion) as an independent message object used for task processing within the dialog (users may assign tasks to co-workers and track the completion of a task using a task assistant operating via communication and a message interface that sends and receives social media messages (Mertvetsov Paragraphs [0014 – 0015])) and (2) updates the task state by the task creator or the task handler (analyzing additional correspondence to indicate that the request has been satisfied or the task completed (Mertvetsov Paragraph [0015])).
It would have been obvious to one with ordinary skill in the art before the effective filing date to take the teachings of Mertvetsov related to tracking tasks within a correspondence and apply them to the teachings of Tokuchi, Crowe, and Hendrickson for the purpose of keeping track of tasks that a user assigned for other coworkers (Mertvetsov Paragraph [0014]). One would be motivated as such as this creates easier productivity management (Mertvetsov Paragraph [0014]).

Regarding claim 3, Tokuchi, Crowe, Hendrickson, and Mertvetsov teach the apparatus of processing a dialog based message object of claim 2, wherein the processor updates the task state according to a predefined task processing flow through a specified message processor that is performed by the task creator or the task handler or performed according to a specific event (analyzing additional correspondence, by the task assistant (TA) to indicate that the request has been satisfied or the task completed (Mertvetsov Paragraph [0015])), and changes the corresponding specified user according to the updated task 25state (identifying new data in a correspondence message and changing the existing values of the given task (Mertvetsov Paragraph [0125]) wherein an existing value is the user assigned the task (Mertvetsov Paragraph [Mertvetsov Paragraphs [0049] and [0055]]) inherits motivation to combine from respective parent claims.).  

Regarding claim 4, Tokuchi, Crowe, Hendrickson, and Mertvetsov teach the apparatus of processing a dialog based message object of claim 3, wherein the processor requests the task creator to evaluate the task content as the specified message object and records the task evaluation in the task object when the task handler receives a task completion as 5the task state (TA monitors additional correspondence to determine when a task has been satisfied, and may further receive data from other resources to determine the task has been completed (Mertvetsov Paragraph [0127]) adding a task to the senders (e.g., “Alex’s”) To-Do list when the task status is indicated as not complete (Mertvetsov Paragraph [0096]) inherits motivation to combine from respective parent claims.).  

Tokuchi, Crowe, Hendrickson, and Mertvetsov teach the apparatus of processing a dialog based message object of claim 3, wherein the processor creates a task deadline event as the specific event according to a task deadline in the task object to remind the task handler of the task content as the specified message object through the 10specified message processor (extracted information from the message may include a task due date (Mertvetsov Paragraph [0026]) wherein a user assigned to the task may be reminded to complete the task before the due date (Mertvetsov Paragraph [0096]) inherits motivation to combine from respective parent claims.).  

Regarding claim 6, Tokuchi, Crowe, Hendrickson, and Mertvetsov teach the apparatus of processing a dialog based message object of claim 5, wherein the processor continuously provides the task handler with the task content as a push notification regardless of a connection of the dialog by the task handler when the task deadline passes (after a deadline passes, creating a new task with a due date of immediately which is sent to the originator’s email (Mertvetsov Paragraph [0099]) inherits motivation to combine from respective parent claims.).  

Regarding claim 7, Tokuchi, Crowe, Hendrickson, and Mertvetsov teach the apparatus of processing a dialog based message object of claim 2, wherein the processor adds the task object to the message thread as the specified message object (server receives transmitted message from a user (e.g., user A) and provides the message to the conversation group of the other users in the group (e.g., user B and C) (Tokuchi Paragraphs [0064 – 0065]) including notes in a conversation that are associated with the task (Mertvetsov Paragraph [0108]) inherits motivation to combine from respective parent claims.).  

Tokuchi, Crowe, Hendrickson, and Mertvetsov teach the apparatus of processing a dialog based message object of claim 7, wherein the 20processor extracts the task object from the message thread according to the request of the task handler and provides the extracted task object to the dialog (server receives transmitted message from a user (e.g., user A) and provides the message to the conversation group of the other users in the group (e.g., user B and C) (Tokuchi Paragraphs [0064 – 0065]) TA extracts the task information includes the task content from a message received by the sender (Mertvetsov Paragraph [0026]) inherits motivation to combine from respective parent claims.).  

Conclusion
The following cited prior art is pertinent to the claimed invention but was not relied upon in rejecting the claims.
Deets, Jr. et al. (US 2019/0138160 A1) which teaches identifying and highlighting messages in a group thread, wherein the message that are highlighted may be specific to particular participant in the group thread. 
Chen et al. (US 2016/0364368 A1) which teaches messages receiving in an online chat room may be displayed offset to a previously received message and maintaining a hierarchical relationship between the messages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /Backhean Tiv/Primary Examiner, Art Unit 2459